                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:16-cv-00561-FDW


 EDWARD EARL BROWN, JR.,                        )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )              DEFAULT JUDGMENT
                                                )
 ALEJANDRO PHILLIPS, et al.,                    )
                                                )
        Defendants.                             )
                                                )


       THIS MATTER is before the Court on Plaintiff’s Motion for Default Judgment against

Defendant Jonathon Baker (Doc. No. 139), and it appears from the record that:

       1.      The Complaint in this action was filed on May 31, 2016 (Doc. No. 2).

       2.      Service of process required by Fed. R. Civ. P. 4 was made on Defendant Baker on

               September 20, 2018 (Doc. No. 61).

       3.      Defendant was required to file an answer or other responsive pleading within 21

               days after being served under Fed. R. Civ. P. 12(a)(1)(A)(i).

       4.      Defendant has not filed an answer, responsive pleading, or otherwise appeared in

               the above captioned action.

       5.      The time to file an answer, responsive pleading, or otherwise appear has expired as

               to Defendant.

       6.      The Clerk entered default against Defendant on March 5, 2020 (Doc. No. 137).

       7.      Plaintiff seeks damages against Defendant Baker of a sum certain of $20,000.00

               evidenced by an Affidavit filed by pro se Plaintiff (Doc. No. 139-1, p.1).
       NOW THEREFORE, pursuant to Fed R. Civ. P. 55(b), the Court enters judgment against

Defendant Jonathon Baker in favor of Plaintiff Edward Earl Brown, Jr., in the amount of

$20,000.00.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. No. 139) is GRANTED.

The Clerk of Court is respectfully DIRECTED to close this case.

       SO ORDERED.



                                  Signed: March 26, 2020
